Citation Nr: 1503207	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  04-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for restrictive lung disease. 


REPRESENTATION

Appellant represented by:	Michael Katz, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran had active military service in the Army from December 1961 to November 1963.  He had active military service in the Air Force from August 1990 to September 1991 and from August 1992 to June 1993. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In May 2008, the Board denied the Veteran's claim and he appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's restrictive lung disease is related to service.


CONCLUSION OF LAW

The criteria for service connection for restrictive lung disease have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a June 2001 letter, a statement of the case and supplemental statements of the case (SSOC).  After a lengthy procedural history, including the appeal to the Court, Joint Remand and subsequent Board remands for development, the claim was readjudicated, most recently in a September 2014 SSOC.  The Veteran, who has been represented throughout the course of the appeal, was not prejudiced by any timing defect.  Further, arguments presented by his representatives at various stages of the appeal demonstrate actual knowledge of the evidence necessary to substantiate the claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009). 

The duty to assist has also been met.  The Veteran's service treatment records (STRs) are on file, as are medical records from those VA and non-VA medical providers that the Veteran identified as having relevant records.  The Veteran has been afforded numerous VA examinations which, taken together are adequate to adjudicating the claim.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  
The Veteran has not identified, and the file does not otherwise indicate, that there are any other VA or non-VA medical providers having additional records that should be obtained before the appeal is adjudicated by the Board. 

II. Analysis 

Establishing service connection requires evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet.App. 247 (1999); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for respiratory disorder 

The Veteran claimed service connection in January 1999 for "lung capacity breathing." 

STRs show that the Veteran received treatment in January 1993 for cough and stuffy nose; the clinical impression at the time was bronchitis and pharyngitis, and follow-up in February 1993 noted "URI [upper respiratory infection]/viral resolved."  The STRs do not include a report of physical examination contemporaneous to the Veteran's separation from active service in June 1993; however, subsequent Air Force Reserve physical examination in August 1996 noted that his lungs and chest were normal at that time.

The Veteran had a VA examination in April 1999.  At the time, he was 5'10" tall and weighed 225 pounds.  He denied histories of chronic obstructive pulmonary disease and emphysema.  He reported shortness of breath with exertion.  Chest X-ray showed very poor inspiratory effort with clear lungs.  Pulmonary function testing (PFT) revealed severe restrictive lung defect with paradoxical post-bronchodilator (FEV1/FVC was lower after bronchodilator than before bronchodilator).  The diagnoses were severe restrictive lung disease and obesity. 

Dr. KTD, a private physician, submitted a letter in September 2002 stating that the Veteran's severe restrictive lung disease, as verified by PFTs, were the result of inhaled toxic material during the Veteran's military service.  Dr. KTD stated that although STRs may not reflect intermittent respiratory complaints, it is not unusual as many agents do not result in acute injury but with continued long-term exposure may result in severe pulmonary deficit.  Accordingly, it was Dr. KTD's opinion within a reasonable degree of medical certainty that the disorder was a direct result of military service. 

The Veteran had a VA medical examination in March 2004 in which he reported respiratory symptoms beginning in 1996 and becoming progressively more severe. Chest X-ray gave an impression of no active disease in the chest, but PFT showed severe restrictive disorder.  The examiner was unable to provide an opinion regarding possible relationship of the disease to military service because the veteran failed to report for scheduled computed tomography (CT) scan of the lung.  The veteran subsequently had a VA CT of the lung in April 2004 with follow-up in September 2004.  The CT scans showed a small nodule but no evidence of asbestosis or other interstitial lung disease.  The lungs were otherwise clear. 

Private chest X-ray in May 2004 was normal in regard to the lungs. 

The Veteran had a VA medical examination in July 2007.  The examiner reviewed the claims file and noted the veteran's documented history.  The veteran reported shortness of breath since 1996 and that it was becoming progressively worse.  He denied bronchial asthma, history of pneumonia, bronchitis, fever, chills, and hemoptysis.  The examiner performed a clinical examination and noted his observations.  The Veteran was 5'10 1/2" tall and weighed 233 pounds.  His lungs were clear to auscultation bilaterally without wheezes, rales, or rhonchi.  Computed axial tomography (CAT) scan showed severe restrictive disorder with positive bronchodilator response.  PFT revealed a severe restrictive disorder.  The examiner diagnosed restrictive lung disease with symptoms as above. 

The examiner provided the opinion that the Veteran's restrictive disease was not related to military service.  The examiner noted there was no parenchymal lung disease demonstrated by CAT scan, that restrictive lung disease can be due to either intrinsic or extrinsic disorders, and the CAT scan had ruled out intrinsic disorders. 

In the Joint Motion, it was argued that the July 2007 VA examination report was inadequate because it was unclear why the CAT scan ruling out parenchymal lung disease excluded all intrinsic disorders, and assuming so, why no extrinsic disorder could be service-connected.  Remand for a new examination sufficient to support conclusions reached was ordered.  In turn, the Board remanded the case to the RO for such an examination and readjudication of the claim.  

The Board remanded the claim in March 2010 and November 2012 to obtain adequate opinions.  In a January 2014 opinion, the VA physician who had first examined the Veteran in March 2004 reviewed the record and concluded that the Veteran's restrictive lung disease was less likely than not incurred in service and did not have its onset during active service, including as due to exposure to chemicals, smoke, or fumes from burning oil wells during service and/or was due to his extensive history of smoking.  The examiner stated that lung parenchymal disease, if present, is an intrinsic cause of restrictive lung disease.  He noted, however, that the Veteran does not have parenchymal lung disease.  He further noted that exposure to chemicals such as smoke or fumes from burning oil wells would cause lung parenchymal disease, but again, the Veteran did not have lung parenchymal disease.  The examiner noted the Veteran's weight and medical information from in and post-service, noted that his weight had been 190 pounds on examination in August 1991, and noted that after service, it had increased from 193 pounds in September 1993 to 223 pounds in July 2007 and to 250 pounds with a body mass index of 35.95, morbidly obese, in June 2008.  The Board also notes that the Veteran's weight had been 225 pounds on VA examination in April 1999, and that the Veteran indicated in March 2004 that respiratory symptoms began in 1996 and became progressively more severe.  This was as his weight had increased.  The examiner noted that the Veteran's extrinsic disorder causing his restrictive lung disease is his obesity and is a result of progressive weight gain over the years, which is not related to service and was not caused by a disease.  The examiner indicated that progressive weight gain, increased fat deposition on the chest wall, and aging process restricts the chest wall excursions during the breathing process, contributing to restrictive lung disease.  He stated that these extrinsic causes are not related to or connected to service.  

The examiner addressed the September 2002 statement from Dr. KTD but noted there was no rationale or medical analysis provided.  

The Veteran has been diagnosed with restrictive lung disease, and the first element of service connection (evidence of a current disability) is accordingly met.  In this case, there are two conflicting medical opinions regarding nexus:  Dr. KTD's opinion in September 2002 that it was within a reasonable degree of medical certainty that the disorder was a direct result of military service, and the contrary opinions of the VA examiner who in January 2014 indicated that the Veteran's disorder was not manifest in service and was unrelated to service. 

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds the opinions of the VA examiner to be more probative than that of Dr. KTD.  First, the VA examiner provided a detailed medical rationale for his conclusions (i.e., CAT scan analysis disproved nexus to military service), and review of clinical evidence showed that the Veteran's restrictive lung disease was related to post-service weight gain.  By contrast, Dr. KTD's rationale is more speculative (i.e., that continued long-term exposure to toxins "may" result in severe pulmonary deficit). 

Dr. KTD addressed the lack of respiratory complaints in service, but pointed out that it is not unusual as many toxic agents do not result in acute injury but with continued long-term exposure may result in severe pulmonary deficit.  The VA examiner noted that exposure to chemicals such as smoke or fumes from burning oil wells would cause lung parenchymal disease; however, the Veteran did not have lung parenchymal disease.  Thus, the VA examiner's opinion addressed the speculation that exposure "may" cause lung disease in the negative; there was no evidence of the specific lung disease in this case.  

Second, Dr. KTD's rationale presupposes "continued long-term exposure" to toxins. Although the Veteran flew into and out of the Persian Gulf, there is no evidence of continued, long-term exposure to any toxins during military service. 

Third, the VA examiner had the benefit of the claims file, which included STRs and clinical records from VA and non-VA providers (including Dr. KTD).  The VA examiner also had the benefit of more recent tests such as the CAT.  In contrast, there is no indication that Dr. KTD had any records other than his own.  The VA examiner accordingly had more data available on which to base his opinions, and he cited to  that data, including, importantly, the Veteran's weight gain over the years after service to obesity, coinciding with the onset of his shortness of breath, the absence of any indication of intrinsic disease such as bronchitis, asthma, pneumonia, or infiltrated lungs on radiographic studies.  

It was noted in the Joint Motion that it is unclear that the CAT scan ruled out all intrinsic disorders because the examiner did not explain how it did.  The most recent VA opinion was that it did and a review of the record, including the July 2007 VA examination report showing clear lungs with no change in the size of a middle lobe growth is presumably an indication that it did rule out all intrinsic disorders.  

Nevertheless, the preponderance of the evidence now indicates that no extrinsic disorders are present, and that the Veteran's obesity has caused what is instead an extrinsic lung disorder.  Radiographic studies have been normal and the clinical findings have been of clear lungs without wheezes, rales, or rhonchi, and the Veteran has denied bronchitis, asthma, pneumonia, and hemoptysis.

For the reasons above, the Board finds that the most probative medical opinions of record state that the Veteran's diagnosed restrictive lung disease is not related to military service. 

In addition to the medical evidence above, the Board has considered the lay evidence, to include the Veteran's testimony and his correspondence to VA in which he reported his history of symptoms. 

The only other evidence in the record concerning the etiology of the Veteran's lung disorder is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Based on the competent evidence, the Board finds that the criteria for service connection for restrictive lung disease are not met.  Accordingly, the claim must be denied. 

In making this determination the Board has considered the benefit-of-the-doubt doctrine. In this case the evidence preponderates against the claim and the rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for restrictive lung disease is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


